Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), the undersigned officer of Electric Tractor Corp. (the “Company”), hereby certifies, to such officer’s knowledge, that: The Annual Report on Form 10-K of Electric Tractor Corp. for the fiscal year ended December 31, 2013 (the “Form 10-K”) of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and the information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 10, 2015 By: /s/Richard Zirger Richard Zirger Chief Executive Officer and Chief Financial Officer (Principal Executive Officer and Principal Financial Officer) A signed original of this written statement required by Section906 has been provided to Electric Tractor Corp. and will be retained by Electric Tractor Corp. and furnished to the Securities and Exchange Commission or its staff upon request.
